Name: 92/144/EEC: Commission Decision of 19 February 1992 on the eligibility of expenditure to be incurred in 1992 by Ireland and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1992-03-04

 Avis juridique important|31992D014492/144/EEC: Commission Decision of 19 February 1992 on the eligibility of expenditure to be incurred in 1992 by Ireland and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the English text is authentic) Official Journal L 059 , 04/03/1992 P. 0019 - 0020COMMISSION DECISION of 19 February 1992 on the eligibility of expenditure to be incurred in 1992 by Ireland and the United Kingdom for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the English text is authentic) (92/144/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Ireland and the United Kingdom towards expenditure to be incurred during 1992; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; Whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1992 shown in the Annex, corresponding to an amount of ECU 16 258 956, is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to Ireland and the United Kingdom. Done at Brussels, 19 February 1992. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 364, 14. 12. 1989, p. 64. ANNEX Member States Cost Total in ecus Ireland United Kingdom Total in national currency £ Irl 8 327 000 £ 3 786 165 Total in ecus 10 844 185 5 414 771 16 258 956 Community contribution (50 %) 5 422 093 2 707 386 8 129 478